     Case 1:20-cv-00059 Document 25 Filed 10/29/20 Page 1 of 3 PageID #: 241



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

TIMOTHY S. WISE,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00059

WARDEN,
FCI McDowell,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation (“PF&R”) on July 10, 2020,

in which she recommended that the district court grant

plaintiff’s motion requesting leniency, grant defendant’s

requests for dismissal, dismiss this petition for a writ of

habeas corpus, and remove this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
  Case 1:20-cv-00059 Document 25 Filed 10/29/20 Page 2 of 3 PageID #: 242



       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.     Having reviewed the Findings and

Recommendation filed by Magistrate Judge Eifert, the court adopts

the findings and recommendations contained therein.           Accordingly,

the court hereby GRANTS plaintiff’s motion requesting leniency,

GRANTS defendant’s requests for dismissal, DISMISSES this

petition for a writ of habeas corpus, and directs the Clerk to

remove this case from the court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.


                                    2
Case 1:20-cv-00059 Document 25 Filed 10/29/20 Page 3 of 3 PageID #: 243



     IT IS SO ORDERED this 29th day of October, 2020.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                  3
